DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 4-19-2021. As directed, claims 1 and 19 have been amended, claims 28 and 41 have been cancelled, and claim 42 has been added. Thus, claims 1-27, 29-40, and 42 are currently pending in the application.

Response to Amendment
Applicant has amended claim 19 to overcome a previously held claim objection; the objection to claim 19 is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1, 19, and 42 have been considered but are moot because the new ground of rejection does not rely on the Yasick reference, which was previously applied in the 102 and 103 rejections of record, for any teaching or matter specifically challenged in the argument.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 5 recites the term “the molars” which was not previously introduced. Examiner suggests amending the language to recite “the patient’s molar” for clarity.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
-Lines 6-7 recite the term “the molars” which was not previously introduced. Examiner suggests amending the language to recite “the patient’s molar” for clarity.
Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  
-Line 6 recites the term “the molars” which was not previously introduced. Examiner suggests amending the language to recite “the patient’s molar” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15-16, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasick (US 2012/0048278).
Regarding claim 1, Yasick discloses an oral airway (10) (paragraph 59, lines 1-3) comprising: 
a flexible tube (12) (paragraph 68, lines 1-15 disclose that the passageway body 12 is flexible) having a proximal end (see Fig. 6, the proximal end of flexible tube 12 is the end 

Regarding claim 15, Yasick discloses the oral airway of claim 1, as discussed above.
Yasick further discloses that the support (53) is positioned within the lumen (Fig. 8, paragraph 68, lines 1-8).
Regarding claim 16, Yasick discloses the oral airway of claim 1, as discussed above.
Yasick further discloses that the support (53) is positioned within a wall of the flexible tube (12) (Fig. 8, paragraph 68, lines 1-8).
Regarding claim 42, Yasick discloses an oral airway (10) (paragraph 59, lines 1-3) comprising: 
a soft, flexible tube (12) (paragraph 68, lines 1-15 disclose that the passageway body 12 is flexible) having a proximal end (see Fig. 6; portion of tubing 12 near proximal opening 24) and a distal end (see Fig. 1; portion of tubing 12 near distal opening 26) (paragraph 60, lines 1-5), the tube (212) configured to define a flange (14) at the proximal end (portion of tubing 12 near proximal opening 24) (Fig. 7; paragraph 60, lines 1-2; paragraph 61, lines 1-5 indicate that the flange assembly 14 is integrally molded with the passageway body 12 which is relied on as the flexible tube), the tube (12) further having an upper portion (20) adjacent to the flange (14) (Fig. 2; paragraph 60, lines 1-6), the flange (14) preventing the proximal end (portion of tubing 12 near proximal opening 24) of the tube (12) from entering a patient's oral cavity (paragraph 62, lines 3-7 indicate that the flange assembly is configured to rest on the outer surface of the patient’s mouth), the upper portion (20) positionable in the patient's oral cavity and extending 
and a support (53) positioned within the upper portion (20) of the tube (12) that provides radial support of the upper portion (20) and allows airflow from the proximal end (portion of tubing 12 near proximal opening 24) to the distal end (portion of tubing 12 near distal opening 26) of the tube (12) (paragraph 68, lines 1-10; Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-4, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yasick (US 2012/0048278), as applied to claim 1 above, in view of Rohl (US 2015/0202396).
13.	Regarding claim 2, Yasick discloses the oral airway of claim 1, as discussed above.
Yasick fails to disclose that the upper portion has an outer diameter greater than the lower portion.
Rohl teaches a flexible tube (502) wherein an upper portion (580) has an outer diameter that is greater than that of the lower portion (560, 570) (paragraph 84, lines 1-10; see also paragraph 42, lines 1-10). Rohl indicates that the tapered shape of the tube allows for a spacious lumen while the outer diameter of the tube is sized suitably for a patient’s anatomy (paragraph 36, lines 9-14).

14.	Regarding claim 3, Yasick in view of Rohl disclose the oral airway of claim 2, as discussed above.
Rohl further discloses that the flexible tube (502) has a tubular wall (552, 554), the tubular wall (552, 554) of the upper portion (580) having a wall thickness that is greater than that of the lower portion (560, 570) (paragraph 84, lines 1-10 and paragraph 85: the inner diameter of the tube is consistent, the outer diameter tapers along its length such that the outer diameter of the upper portion is the largest, therefore if the inner diameter is consistent, the wall thickness is greatest at the upper portion; see also paragraph 42, lines 1-5 and paragraph 44, lines 1-12).
15.	Regarding claim 4, Yasick in view of Rohl disclose the oral airway of claim 3, as discussed above.
Rohl further discloses that the tubular wall (552, 554) of the upper portion (580) has a wall thickness between 0 and 10 millimeters, and wherein the wall thickness of the tubular wall of the lower portion (560, 570) is between 0 and 9 millimeters (see paragraphs 42, 44).  
Rohl discloses that the inner diameter of analogous tube 102 can vary from 2 millimeters to 12 millimeters throughout the disclosed embodiments (paragraph 41, lines 4-7). Rohl further discloses that an exemplary outer diameter of the upper portion of the flexible tube is 12 millimeters (paragraph 43, lines 5-7). Thus, by subtracting the inner diameter range from the exemplary outer diameter, Rohl discloses a wall thickness in the range of 0 millimeters to 10 millimeters at the upper portion.

Rohl further discloses that the outer diameter of the flexible tube exhibits a taper along its length from the upper portion through the lower portion (paragraph 44, lines 1-4). Rohl indicates that in one example, when the outer diameter of the upper portion of the flexible tube is 12 millimeters, the outer diameter at the lower portion of the flexible tube can be 11 millimeters, such that the outer diameter of the flexible tube tapers 1 millimeter along its length (paragraph 44, lines 4-8). As done previously, by subtracting the exemplary inner diameter range disclosed by Rohl (2-12 millimeters per paragraph 41, lines 4-7), from the exemplary outer diameter dimension, 11 millimeters, the wall thickness of the lower portion of the tube ranges from about 0 millimeters to 9 millimeters. The claimed range (about 3.5 millimeters) lies inside of the range disclosed by the prior art (0-9 millimeters). In the case where the claimed range lies inside of the range disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Still further, Rohl explains that when such a taper of the outer diameter is exhibited, the wall thickness similarly tapers along its length such that the wall thickness is thinner at the lower portion than at the upper portion (paragraph 44, lines 7-12). In addition, while in the example described in paragraph 44, the wall thickness reduces by .5 millimeters when the outer diameter reduces by 1 millimeter along its length, Rohl also indicates that other tapering variances of the outer diameter can be used such as .5 millimeters, 1 millimeter, 1.5 millimeters, 2 millimeters, or more than 2 millimeters (paragraph 42, lines 13-18). These variances would give rise to tapers in the wall thickness at the lower portion of .25 millimeters, .5 millimeters, .75 millimeters, 1 
Therefore, it would have been rendered further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the wall thickness of the flexible tube could be tapered along its length such that the lower portion has a smaller wall thickness than the upper portion, as indicated by Rohl, and further that the lower portion of the could have a wall thickness that is .5 millimeters or more smaller than the wall thickness of the upper portion, as further indicated by Rohl.
16.	Regarding claim 16, Yasick discloses the oral airway of claim 1, as discussed above.
While Yasick discloses that the support (53) is located inside of the tube lumen, and thus within the wall of the flexible tube 12, Yasick fails to disclose that the support is contained within the wall of the flexible tube such that the support is effectively surrounded on an inner and outer side by the tube wall.
Rohl teaches a support (reinforcing member 550) positioned within a wall of the flexible tube (502) (see Figs. 8B-D; paragraph 78, lines 1-8). Rohl further teaches that the tubal support (550) improves the tube’s ability to withstand crushing and kinking (see paragraphs 54 and 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube disclosed by Yasick to include a tubal support surrounded on both sides by a wall of the flexible tube in order to improve the tube’s resistance to crushing and kinking as taught by Rohl.
Regarding claim 17, Yasick in view of Rohl disclose the oral airway of claim 16, as discussed above.

18.	Regarding claim 18, Yasick in view of Rohl disclose the oral airway of claim 16, as discussed above.
Rohl further discloses wherein the support (reinforcing member 550) comprises a plurality of annular supports (paragraph 91: the support 550 is a stainless steel wire coil which provides a plurality of annular supports along its length; see Figs. 6B-C).
19.	Claims 5-6, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasick (US 2012/0048278), as applied to claim 1 above, in view of McMurray (US 8631795) and Bruggemann (US 2016/0129211).
20.	Regarding claim 5, Yasick discloses the oral airway of claim 1, as discussed above.
Yasick fails to disclose wherein the flexible tube is comprised of thermoplastic elastomer having a durometer of between about shore A 40-80, and wherein the support is comprised of thermoplastic polyurethane.  
However, McMurray teaches the use of a flexible tube (115) comprised of a thermoplastic elastomer having a durometer between about shore A 40-80 (Col. 3, lines 9-11 “mediprene”), utilized for its flexible and compressible properties (Col. 3, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the flexible tube disclosed by Yasick out of a thermoplastic elastomer having a durometer of between shore A 40-80 as taught by McMurray, in order to imbue the tube with compressibility.

However, Bruggemann teaches a tracheal tube assembly wherein the components can be manufactured from various polymeric materials (paragraph 48, lines 11-17), including both polyethylene and polyurethane, suggesting that one of ordinary skill would recognize polyethylene and polyurethane as functional equivalents. 
Given that Yasick, McMurray, and Bruggemann are from the same field of endeavor, and that Bruggemann teaches that polyethylene and polyurethane are both suitable materials for artificial airway assemblies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the support from polyurethane as suggested by Bruggemann.
21.	Regarding claim 6, Yasick in view of McMurray and Bruggemann disclose the oral airway of claim 5, as discussed above.
Yasick further discloses wherein the support (53) comprises a tubular sleeve (Fig. 8; paragraph 68, lines 1-8).  
22.	Regarding claim 8, Yasick in view of McMurray and Bruggemann disclose the oral airway of claim 6, as discussed above.
Yasick further discloses the oral airway (10) wherein the support (53) is positioned within the lumen (Fig. 8; paragraph 68, lines 1-8).
23.	Regarding claim 11, Yasick in view of McMurray and Bruggemann disclose the oral airway of claim 6, as discussed above.

24.	Regarding claim 12, Yasick in view of McMurray and Bruggemann disclose the oral airway of claim 11, as discussed above.
Yasick further discloses that the outer surface of the tubular sleeve (53) comprises a protrusion (see ribs on support 53 in Figs. 8-9).  
25.	Regarding claim 13, Yasick in view of McMurray and Bruggemann disclose the oral airway of claim 12, as discussed above.
Yasick further discloses wherein the flexible tube (12) comprises an inner surface (Fig. 8, flexible tube 12 has an inner surface inside the tube relative to the lumen), the inner surface of the upper portion (20) of the flexible tube (12) is in engagement with the outer surface of the tubular sleeve (53) (Fig. 8; paragraph 68, lines 1-8).
26.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yasick (US 2012/0048278) in view of McMurray (US 8631795) and Bruggemann (US 2016/0129211), as applied to claim 8 above, in further view of Rohl (US 2015/0202396).
27.	Regarding claim 9, Yasick in view of McMurray and Bruggemann disclose the oral airway of claim 8, as discussed above.
Modified Yasick fails to disclose that the lumen of the upper portion has a greater inner diameter than that of the lumen of the lower portion.
Rohl teaches an oral airway (100) wherein the lumen (lumen of tube 102) of in the upper portion (proximal end) has a greater inner diameter than that of the lumen (lumen of tube 102) of the lower portion (distal end) (paragraph 42, lines 4-7, the inner diameter tapers along the tube 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oral airway as disclosed by modified Yasick to further include a tapered inner diameter of the lumen from the upper potion to the lower portion as suggested by Rohl in order to ensure that the tube is suitable for the patient’s airway anatomy.
28.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yasick (US 2012/0048278) in view of McMurray (US 8631795), Bruggemann (US 2016/0129211), and Rohl (US 2015/0202396), as applied to claim 9 above, in further view of Leboeuf (US 2009/0056721).
29.	Regarding claim 10, Yasick in view of McMurray, Bruggemann, and Rohl disclose the oral airway of claim 9, as discussed above.
While Yasick’s oral airway contains a radial shoulder (see Fig. 2, the radial shoulder is defined as the intersection of the upper and lower portions 20, 22, where the tubing changes from a straight portion to a curved portion, and as modified in claim 9 now includes a taper beyween the inner diameters of the two regions), Yasick fails to disclose that the support is in contact with the radial shoulder.
However, Leboeuf teaches an oral airway (10) wherein a support (64) has a length that approximates the length of an upper portion (62) of a tube (18) (see Fig. 6; paragraph 47, lines 1-8). Given that Yasick and Leboeuf are within the same field of endeavor, one of ordinary skill in the art could reasonably modify the length of the support disclosed by Yasick with Lebeouf’s 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the support disclosed by Yasick with Leboeuf’s teaching, such that the support and the upper portion have equivalent lengths.
30.	Claims 19, 21-23, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yasick (US 2012/0048278) in view of Rohl (US 2015/0202396) and Leboeuf (US 2009/0056721).
31.	Regarding claim 19, Yasick discloses an oral airway (10) (paragraph 59, lines 1-3) comprising: 
a flexible tube (12) having a proximal end (see Fig. 6, the proximal end of flexible tube 12 is the end containing proximal opening 24), a distal end (see Fig. 1, the distal end is the end containing distal opening 26), a lumen that extends from the proximal end (portion of tubing 12 near proximal opening 24) to the distal end (portion of tubing 12 near distal opening 26) (paragraph 60, lines 1-8 define that the airway includes an elongated passage through which the patient can breathe; Fig. 8), an upper portion (20) adjacent to the proximal end (portion of tubing 12 near proximal opening 24) Fig. 2; paragraph 60, lines 1-6), the upper portion (20) positionable in a patient's mouth (paragraph 68, lines 1-10 disclose the use of a bite protector 53 placed within the straight portion 20 of the oral airway, straight portion 20 is relied on herein to disclose the upper portion, thus upper portion 20 is configured for insertion into the patient’s mouth), wherein the flexible tube (12) is configured to define a flange (14) immediately adjacent to the upper portion (20) so as to be external to the patient's mouth, the upper portion (20) extending 
the upper portion (20) having a first length and the lumen of the upper portion (20) having a first inner diameter along the first length (see Fig. 8, upper portion 20 includes a first length along the straight portion of the flexible tube 12, and a first inner diameter), a lower portion (22) between the upper portion (20) and the distal end (portion of tubing 12 near distal opening 26) (paragraph 60, lines 1-8 define that the airway includes an elongated passage through which the patient can breathe; Fig. 8), the lower portion (22) having a second length that is greater than the first length (see Fig. 8, the curved portion defining lower portion 22 has a greater length than the straight portion defining the upper portion) and the lumen of the lower portion (22) having a second inner diameter along the second length (see Fig. 8, the lower portion 22 also includes an inner diameter along its length to facilitate patient breathing); 
and5 a support (53) having a third length, the support (53) positioned within and along the lumen of the first length of the upper portion (20) of the flexible tube (12) of the tube (12) (paragraph 68, lines 1-10; Fig. 8), 

While Yasick’s oral airway contains a radial shoulder (see Fig. 2, the radial shoulder is defined as the intersection of the upper and lower portions 20, 22, where the tubing changes from a straight portion to a curved portion), Yasick fails to disclose that the second inner diameter is less than the first inner diameter, and further fails to disclose that the support has a third length approximating the first length such that one end of the support is in contact with the radial shoulder.
However, Rohl teaches an oral airway (100) wherein the lumen (lumen of tube 102) of the upper portion (proximal end of the tube) has a greater inner diameter than that of the lumen (lumen of tube 102) of the lower portion (distal end of the tubing) (paragraph 42, lines 4-7, the inner diameter tapers along the tube length). Rohl indicates that the taper of the inner diameter helps ensure that the tube is suitable for the anatomy of the patient’s airway (see paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oral airway disclosed by Yasick to include a taper between the inner diameter of the upper portion and the inner diameter of the lower portion in order to ensure that the oral airway is suitable for the anatomy of the patient’s airway.
Now modified Yasick fails to disclose that the support has a third length approximating the first length such that one end of the support is in contact with the radial shoulder.
However, Leboeuf teaches an oral airway (10) wherein a support (64) has a length that approximates the length of an upper portion (62) of a tube (18) (see Fig. 6; paragraph 47, lines 1-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the support disclosed by Yasick with Leboeuf’s teaching, such that the support and the upper portion have equivalent lengths.
Now modified Yasick includes a tapered inner diameter formed at a radial shoulder defined by the intersection of the upper portion of the tube and the lower portion of the tube. Further, the support has a length that approximates the length of the upper portion such that the support has an end in contact with the radial shoulder.
32.	Regarding claim 21, Yasick in view of Rohl and Lebeouf disclose the oral airway of claim 19, as discussed above.
Yasick fails to disclose that the upper portion has an outer diameter greater than the lower portion.
Rohl teaches a flexible tube (502) wherein an upper portion (580) has an outer diameter that is greater than that of the lower portion (560, 570) (paragraph 84, lines 1-10; see also paragraph 42, lines 1-10). Rohl indicates that the tapered shape of the tube allows for a spacious lumen while the outer diameter of the tube is sized suitably for a patient’s anatomy (paragraph 36, lines 9-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible tube disclosed by Yasick 
33.	Regarding claim 22, Yasick in view of Rohl and Lebeouf disclose the oral airway of claim 21, as discussed above.
Rohl further discloses that the flexible tube (502) has a tubular wall (552, 554), the tubular wall (552, 554) of the upper portion (580) having a wall thickness that is greater than that of the lower portion (560, 570) (paragraph 84, lines 1-10 and paragraph 85: the inner diameter of the tube is consistent, the outer diameter tapers along its length such that the outer diameter of the upper portion is the largest, therefore if the inner diameter is consistent, the wall thickness is greatest at the upper portion; see also paragraph 42, lines 1-5 and paragraph 44, lines 1-12).
34.	Regarding claim 23, Yasick in view of Rohl and Lebeouf disclose the oral airway of claim 22, as discussed above.
Rohl further discloses that the tubular wall (552, 554) of the upper portion (580) has a wall thickness between 0 and 10 millimeters, and wherein the wall thickness of the tubular wall of the lower portion (560, 570) is between 0 and 9 millimeters (see paragraphs 42, 44).  
Rohl discloses that the inner diameter of analogous tube 102 can vary from 2 millimeters to 12 millimeters throughout the disclosed embodiments (paragraph 41, lines 4-7). Rohl further discloses that an exemplary outer diameter of the upper portion of the flexible tube is 12 millimeters (paragraph 43, lines 5-7). Thus, by subtracting the inner diameter range from the exemplary outer diameter, Rohl discloses a wall thickness in the range of 0 millimeters to 10 millimeters at the upper portion.
prima facie case of obviousness exists (see MPEP 2144.05 I).
35.	Regarding claim 33, Yasick in view of Rohl and Lebeouf disclose the oral airway of claim 19, as discussed above.
Yasick further discloses the oral airway wherein the support (53) is positioned within the lumen (see Fig. 8; paragraph 68, lines 1-8).
36.	Regarding claim 34, Yasick in view of Rohl and Lebeouf disclose the oral airway of claim 19, as discussed above.
While Yasick discloses that the support (53) is located inside of the tube lumen, and thus within the wall of the flexible tube 10, Yasick fails to disclose that the support is contained within the wall of the flexible tube such that the support is effectively surrounded on an inner and outer side by the tube wall.
Rohl teaches a support (reinforcing member 550) positioned within a lumen of a wall of the flexible tube (502) (see Figs. 8B-D; paragraph 78, lines 1-8). Rohl further teaches that the tubal support (550) improves the tube’s ability to withstand crushing and kinking (see paragraphs 54 and 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube disclosed by Yasick to include a tubal support surrounded on both sides by a wall of the flexible tube in order to improve the tube’s resistance to crushing and kinking as taught by Rohl.
37.	Regarding claim 35, Yasick in view of Rohl and Lebeouf disclose the oral airway of claim 34, as discussed above.

38.	Regarding claim 36, Yasick in view of Rohl and Lebeouf disclose the oral airway of claim 34, as discussed above.
Rohl further discloses wherein the support (reinforcing member 550) comprises a plurality of annular supports (paragraph 91: the support 550 is a stainless steel wire coil which provides a plurality of annular supports along its length; see Figs. 6B-C).  
39.	Claim 24-27, 29-31, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasick (US 2012/0048278) in view of Rohl (US 2015/0202396) and Leboeuf (US 2009/0056721), as applied to claim 19 above, in further view of Bruggemann (US 2016/0129211).
40.	Regarding claim 24, Yasick in view of Rohl and Lebeouf disclose the oral airway of claim 19, as discussed above.
Modified Yasick fails to disclose wherein the support is comprised of thermoplastic polyurethane.  
However, Bruggemann teaches a tracheal tube assembly wherein the components can be manufactured from various polymeric materials (paragraph 48, lines 11-17), including both polyethylene and polyurethane. 
Given that Yasick, Rohl, Lebeouf, and Bruggemann are from the same field of endeavor, and that Bruggemann teaches that polyurethane are both suitable materials for artificial airway assemblies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the support from polyurethane as suggested by Bruggemann.
Regarding claim 25, Yasick in view of Rohl, Lebeouf, and Bruggemann disclose the oral airway of claim 24, as discussed above.
Yasick further discloses wherein the support (53) comprises a tubular sleeve (Fig. 8; paragraph 68, lines 1-8).
42.	Regarding claim 26, Yasick in view of Rohl, Lebeouf, and Bruggemann disclose the oral airway of claim 25, as discussed above.
Yasick further discloses the oral airway wherein the support (53) is positioned within the lumen (Fig. 8; paragraph 68, lines 1-8).
43.	Regarding claim 27, Yasick in view of Rohl, Lebeouf, and Bruggemann disclose the oral airway of claim 26, as discussed above.
Rohl discloses an oral airway (100) wherein the lumen (lumen of tube 102) of in the upper portion (proximal end) has a greater inner diameter than that of the lumen (lumen of tube 102) of the lower portion (distal end) (paragraph 42, lines 4-7, the inner diameter tapers along the tube length) Rohl indicates that the tapering helps ensure that the tube is suitable for the patient’s airway anatomy (see paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oral airway as disclosed by modified Yasick to further include a tapered inner diameter of the lumen from the upper potion to the lower portion as suggested by Rohl in order to ensure that the tube is suitable for the patient’s airway anatomy.
44.	Regarding claim 29, Yasick in view of Rohl, Lebeouf, and Bruggemann disclose the oral airway of claim 26, as discussed above.

45.	Regarding claim 30, Yasick in view of Rohl, Lebeouf, and Bruggemann disclose the oral airway of claim 29, as discussed above.
Yasick further discloses that the outer surface of the tubular sleeve (53) comprises a protrusion (see ribs on support 53 in Figs. 8-9).  
46.	Regarding claim 31, Yasick in view of Rohl, Lebeouf, and Bruggemann disclose the oral airway of claim 30, as discussed above.
Yasick further discloses wherein the flexible tube (12) comprises an inner surface (inner surface of tube 12 proximate the lumen), the inner surface of the upper portion (20)of the flexible tube (12) is in engagement with the outer surface of the tubular sleeve (53) (Fig. 8; paragraph 68, lines 1-8).
47.	Regarding claim 39, Yasick in view of Rohl, Lebeouf, and Bruggemann disclose the oral airway of claim 29, as discussed above.
Yasick further discloses that the support (53) further comprises a flange (30), the flange (30) being external to the flexible tube (12) (Fig. 8; paragraph 68, lines 1-12).  
48.	Regarding claim 40, Yasick in view of Rohl, Lebeouf, and Bruggemann disclose the oral airway of claim 39, as discussed above.
Yasick further discloses wherein the support (53) further comprises a tubular connector, the tubular connector being connected to the flange (30) (Fig. 8; paragraph 68, lines 1-12: support 53 is attached to flange portion 30, and the support 53 further includes a body portion seated within tube 12 at the upper portion). 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yasick (US 2012/0048278) in view of Rohl (US 2015/0202396) and Leboeuf (US 2009/0056721), as applied to claim 33 above, in further view of Chang (US 2010/0154800).
50.	Regarding claim 37, Yasick in view of Rohl and Lebeouf disclose the oral airway of claim 33, as discussed above.
Modified Yasick fails to disclose that the support contained within the lumen comprises a helical support.
Chang teaches a support (20B) that includes a helical support (see spiral 65B in Fig. 9). Chang indicates that the helical support offers a more secure attachment of a tube to the support (20B), and can further prevent leakage and decrease contamination into the tube (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support disclosed by Yasick to include the helical support taught by Chang in order to offer a more secure attachment of a tube to the support (20B), and can further prevent leakage and decrease contamination into the tube.
51.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Yasick (US 2012/0048278) in view of Rohl (US 2015/0202396) and Leboeuf (US 2009/0056721), as applied to claim 33 above, in further view of Park (US 5279610).
52.	Regarding claim 38, Yasick in view of Rohl and Lebeouf disclose the oral airway of claim 33, as discussed above.
Modified Yasick fails to disclose that the support contained within the lumen comprises a helical support.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support disclosed by Yasick to include additional annular supports as taught by Park, in order to ensure secure retainment of the support within the tube.

Allowable Subject Matter
53.	Claims 7, 14, 20, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
54.	The following is a statement of reasons for the indication of allowable subject matter:  
While the prior art made of record renders obvious the combination of a flexible tube shaped to define proximal and distal ends, an upper portion with a flange, a lower portion, a lumen, and a support as defined in claim 1, and further renders obvious the material properties and tubular sleeve limitations outlined in claims 5 and 6, the prior art of record fails to anticipate and/or render obvious these aforementioned claim limitations alongside of a tubular connector having a first portion and a second portion and a lumen therethough, the second portion having an outer diameter that is smaller than that of the first portion, the second portion being connectable within the tubular sleeve, the first portion being connectable to a medical breathing device. The analogous tubular sleeve, Haynie’s insert 16, is integral with what amounts to the analogous tubular connector, and as such cannot be contained within the tubular sleeve.

For similar reasons, the limitations of claims 20 and 32 are not anticipated and/or rendered obvious by the prior art of record.

Conclusion
55.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
56.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785